UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended:October 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11088 TAMIR BIOTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 22-2369085 (State or other jurisdiction of organization) (I.R.S. Employer Identification No.) 11 Deer Park Drive, Suite 204, Princeton Corporate Plaza, Monmouth Junction, NJ (Address of principal executive offices) (Zip Code) (732) 823-1003 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company”:in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Common Stock, $.001 par value, outstanding as of December 10, 2010was 47,323,880 shares. TAMIR BIOTECHNOLOGY, INC. (A Development Stage Company) FORM 10-Q INDEX Part I.Financial Information Item 1. Financial Statements Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statement of Stockholders’ Deficiency 6 Condensed Statements of Cash Flows 7 Notes to Condensed Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Conditon and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II.Other Information Item 1. Legal Procedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signature Page 23 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements TAMIR BIOTECHNOLOGY, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS October 31, 2010 and July 31, 2010 October 31, 2010 (Unaudited) July 31, 2010 (See Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Prepaid clinical trial expenses Prepaid expenses Restricted cash Total current assets Property and equipment, net of accumulated depreciation and amortization of $366,441 in 2010 and $378,435 in 2009 Deferred financing costs Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities: Accounts payable $ $ Accrued clinical trial expenses Accrued professional service fees Accrued compensation expense Derivative liability Current portion of obligations under capital lease Other accrued expenses Total current liabilities Other liabilities: Accounts payable, net of current portion Obligations under capital lease, net of current portion Accrued retirement benefits Deferred rent Convertible debt, less discount of $2,142,922 at October 31, 2010 (related party $332,123) and $2,413,014 at July 31, 2010 (related party, $251,093) Accrued interest, convertible debt (related party, $49,819 at October 31, 2010 and $37,664 at July 31, 2010) Deferred revenue Total other liabilities Total liabilities Commitments and Contingencies Stockholders’ deficiency: Preferred stock, $.001 par value.Authorized and unissued, 1,000,000 shares at October 31, 2010 and July 31, 2010 – – Common stock $.001 par value.Authorized 250,000,000 shares at October 31, 2010 and July 31, 2010; issued and outstanding 47,323,880 at October 31, 2010 and 47,313,880 shares at July 31, 2010 Capital in excess of par value Deficit accumulated during development stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to condensed financial statements. - 4 - Index TAMIR BIOTECHNOLOGY, INC. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three months ended October 31, 2010 and 2009, and the Period from August 24, 1981 (Date of Inception) to October 31, 2010 (Unaudited) Three Months Ended
